DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to Election/Restriction filed on 20 June 2022.
Claims 1 – 11 are pending. Claims 12 – 20 are withdrawn due to a restriction requirement.  

Election/Restrictions
Applicant's election without traverse of claims 1 – 11 in the reply filed on 20 June 2022 is acknowledged.
Claims 12 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim.

Drawings
The drawings are objected for the following reasons:
Figures 7 – 9 do not conform to the standards for drawings as recited in 37 CFR 1.84, specifically 37 CFR 1.84(a)(1) and 37 CFR 1.84(m).  37 CFR 1.84(a)(1) states India ink, or its equivalent must be used in drawings to secure solid black lines and 37 CFR 1.84(m) states spaced lines for shading are preferred and that these lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.  Figures 7 – 9 are reproductions of CAD drawings wherein CAD drawings are not drawn in solid black lines and spaced lines for shading is not used.  Moreover, the drawings are not of sufficient quality so that all details in the drawings are reproducible in the printed patent. 
The drawings fail to comply with 37 CFR 1.84(p)(4) because reference character “77” has been used to designate both “a final diameter” (applicant’s specification – [0028]) and “the outer portion” (applicant’s specification – [0028]).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informality:
Regarding claim 10, the limitation, “electric cordless power tool”, should read “an electric cordless power tool”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 4, the limitation, “the slope”, is indefinite because the limitation lacks antecedent basis.  For the purpose of compact prosecution, the examiner interprets the limitation, “the slope”, to mean “a slope”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 9 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodine et al. (US 7,249,638 B2), hereinafter Bodine.
[AltContent: textbox (Bodine et al. (US 7,249,638 B2) – Annotated figs. 3, 4)] 

Regarding claim 1, Bodine discloses an apparatus comprising: an impact tool anvil (100, fig. 3) extending along an axis of extension (X, annotated fig. 4) and having a faceted drive end (32, fig. 3) and a shaft body (30, fig. 3) which is connected to the faceted drive end (32) through a transition region (34, fig. 2) that couples respective faces (42, fig. 2) of the faceted drive end (32) to the shaft body (30), the transition region (34) including a sweeping radius surface (54, figs. 2, 3, 4) having a first axial end (A, annotated fig. 3) and a second axial end (B, annotated fig. 3), the first axial end (A) connected to a respective face (42) of the faceted drive end (32) (best seen in fig. 4), the first axial end (A) having a tangency with the respective face (42) of the faceted drive end (32) (best seen in figs. 3, 4); and an angular transition (52, fig. 2) having a slope that radially rises from the second axial end (B) of the sweeping radius surface (54) to the shaft body (30) (best seen in figs. 3, 4).

Regarding claim 2, Bodine discloses the faceted drive end (32) has a square drive shape (Col. 2, l. 48; “the square drive head 32”).

Regarding claim 3, Bodine discloses the shaft body (30) is defined by a circular cross sectional shape (Col. 2, l. 41; “the round body 30 is generally cylindrical in shape”).

Regarding claim 4, Bodine discloses a slope of the angular transition (52) is a constant slope (Col. 2, l. 54 describes the angular transition as “a tapered ramp”.  The plain meaning of the term “ramp” is “a sloping plane” – Merriam Webster dictionary, wherein a plane indicates a flat surface. Thus, the term, “a tapered ramp”, suggests a sloping flat surface or, in other words, a constant slope).

Regarding claim 5, Bodine discloses the sweeping radius surface (54) includes a cross sectional increase in material from the first axial end (A) to the second axial end (B) (best seen in fig. 3).

Regarding claim 9, Bodine discloses the impact tool anvil (100) is coupled with a power tool (8, fig. 1), the impact tool anvil (100) located within the power tool (8) (best seen in fig. 1).

Regarding claim 10, Bodine discloses the power tool (8) is one of an electric corded power tool, an electric cordless power tool, a hydraulic power tool, and a pneumatic power tool (Fig. 1 shows impact wrench 8 having an electric motor 14 and cordless, thus an electric cordless power tool).

Regarding claim 11, Bodine discloses a motor (14, fig. 1) and a hammer (20, fig. 1) each disposed within the power tool (8), the motor (14) configured to drive the hammer (10 ) (Col. 2, ll. 34 – 38), the hammer (20) configured to deliver a force to the impact tool anvil (100) upon being driven by the motor (14).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image5.png
    710
    447
    media_image5.png
    Greyscale
[AltContent: textbox (Super (US 8,342,061 B2) – fig. 3)]Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bodine, in view of Super (US 8,342,061 B2).
Regarding claim 6, Bodine discloses the invention as recited in claim 1.
Bodine does not explicitly disclose a stop feature configured to halt axial motion towards the shaft body by a socket positioned onto at least a portion of the faceted drive end.
However, Super teaches a stop feature (58, fig. 3 – and 92, 94, 96, fig. 4) configured to halt axial motion towards the shaft body (14, fig. 3) by a socket positioned onto at least a portion of the faceted drive end (30, fig. 3) (Col. 3, ll. 12 – 14 describes the male drive 30 is square shaped so as to be used in combination with sockets that have female drive fittings.  Corner transition surface 58 is configured or shaped, due to the ridge formed between the corner transition surface 58 and the concave transition surface 24 described in col. 3, ll. 51 – 58, to halt axial motion towards the shaft body 14 by a socket positioned onto at least a portion of the faceted drive end 30).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus, as disclosed by Bodine, with a stop feature configured to halt axial motion towards the shaft body by a socket positioned onto at least a portion of the faceted drive end, as taught by Super, with the motivation to properly seat the socket onto the faceted drive end. 

Regarding claim 7, Bodine, as modified by Super, discloses the invention as recited in claim 6.
The modified Bodine further discloses the stop feature (58, 92, 94, 96) is aligned with respective corners (36, 40, 44, 48, fig. 4) at an intersection of respective faces (32, 74, 76, 78, fig. 4) of the faceted drive end (30) (best seen in fig. 4).

Regarding claim 8, Bodine, as modified by Super, discloses the invention as recited in claim 7.
The modified Bodine further discloses the stop feature (58, 92, 94, 96) shares an edge with the sweeping radius surface (24, fig. 3 – and 80, 82, 84, fig. 4) adjacent the first axial end (26, fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        30 June 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731